DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/28/2021 has been entered. Claims 1, 2, 4, 6, and 8 remain pending in the application. Claims 3 and 5 have been cancelled by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the prechamber spark plug being arranged on the straight line and at a position between the prechamber spark plug and the outlet side”. The prechamber spark plug cannot be arranged between itself and another object. It is believed this limitation is intended to recite “the injector being arranged on the straight line and at a position between the prechamber spark plug 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US Patent No. 6,325,039).
Regarding claim 1, Goto discloses a combustion cylinder of an internal combustion engine, comprising:
a combustion chamber wall (2a) that surrounds a combustion chamber (1) (Col 3 lines 44-46);
a combustion chamber cover (4) that closes off the combustion chamber on an upper side (Col 3 lines 44-48);
first and second inlet valves (21) for letting in a fluid, first and second inlet valves being arranged on an inlet side in the combustion chamber cover and communicating directly with the combustion chamber (Col 4 lines 6-13);
first and second outlet valves (22) for letting out a fluid, the first and second outlet valves being arranged on an outlet side in the combustion chamber cover and communicating directly with the combustion chamber (Col 4 lines 6-13);
a prechamber spark plug (11/Y) being arranged on a straight line extending from the inlet side of the combustion chamber cover to the outlet side of the combustion chamber cover, the line passing 
an injector (30) that injects combustion fluid directly into the combustion chamber along an injection direction, the injector (See §112(b) rejection above) being arranged on the straight line and at a position between the prechamber spark plug and the outlet side, wherein the injection direction of the injector has a point of intersection in the combustion chamber with an ignition direction of the prechamber spark plug (Col 3 lines 48-51; Col 5 lines 1-18 – while the injection direction of the injector is not explicitly disclosed, inherently the injected fuel must intersect with the ignition flame from the precombustion chamber in order to ignite the fuel, further the angle of the connection port 17 in Fig. 1 suggestion an ignition angle that clearly intersects a wide range of injection directions from injector 30); and
an auxiliary spark plug (11/Y) on the straight line and at a position between the injector and the outlet side, wherein the auxiliary spark plug is operable during selected engine operating conditions (Col 4 lines 11-16,26-49; Arranged at alternate position Y; See Goto Annotated Fig. 2 below).
[AltContent: textbox (Inlet side)][AltContent: connector][AltContent: textbox (Prechamber spark plug)][AltContent: textbox (Outlet side)][AltContent: textbox (Auxiliary spark plug)][AltContent: textbox (Straight line)]
    PNG
    media_image1.png
    408
    453
    media_image1.png
    Greyscale

Goto Annotated Fig. 2

Regarding claim 2, Goto discloses the injector is at least partly between the first and second outlet valves (See Goto Annotated Fig. 2 above).

Regarding claim 4, Goto discloses the auxiliary spark plug is at least partly between the first and second outlet valves (See Goto Annotated Fig. 2 above).

Regarding claim 8, Goto discloses the first and second inlet valves are arranged of symmetrically on opposite sides of the straight line and the first and second outlet valves are arranged symmetrically.  


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 recites the limitation “the injector is closer to the prechamber spark plug than to the auxiliary spark plug.” It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is further noted that Applicant argues a difference between a “main spark plug” disclosed by Ashida and a claimed “auxiliary spark plug”. It is noted that the status of a spark plug as “main” or “auxiliary” relates only to an intended use of the spark plug and does not impose any structural limitation. The manner of operating the devices does not differentiate an apparatus claim from the prior art. See MPEP 2114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747